Order entered December 12, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00750-CV

                      NELLY SUAREZ GARCIA, Appellant

                                        V.

                          LORRIE SEMLER, Appellee

                 On Appeal from the 14th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-04494

                                    ORDER

      On our own motion, we ORDER the clerk to prepare a supplemental clerk’s

record in the above-referenced case, trial court case number DC-20-04494 (14th

District Court of Dallas County, Texas), containing the following documents:

      •      Any supersedeas bond or document regarding a deposit in lieu of
             supersedeas bond filed in the case, including any supersedeas bond or
             deposit documentation filed on or about August 27, 2021.

      The clerk shall file the supplemental clerk’s record within 7 days from the

date of this order.
.


    /s/   LANA MYERS
          PRESIDING JUSTICE